DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Amendment
The amendment submitted 06/14/2022 is acknowledged. Claim 12 is canceled and claims 1-11 and 13 remain pending and are the claims addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art) in view of UMBEAYASHI (US 2018/0079923; where the prior filing date of 05/30/2016 qualifies this reference as prior art).
As to claim 1: KITOU discloses a light curing molding ink set 20 (i.e., three-dimensional modeling composition) used to manufacture a light cured article using a three-dimensional shaping apparatus 1 ([0084]) and therefore reads on the claimed three-dimensional modeling composition set. The light curing molding ink set 20 disclosed by KITOU is a combination of a resin composition 4a for a modeling material (i.e., first composition) and a resin composition 5a for a supporting material (i.e., second composition) ([0084]). KITOU discloses it being preferable that the resin composition for a modeling material (i.e., first composition) further contain an oligomer, a photocuring component having property that it cures by energy rays, where the oligomer is preferably a urethane (meth)acrylate ([0050]). Hence, KITOU reads on the claimed first composition that includes at least one of urethane acrylates or dimethylol-tricyclodecane diacrylate. 
Moreover, KITOU discloses the resin composition for a supporting material (i.e., second compositions) includes a polyalkylene glycol comprising an oxyethylene group and/or an oxypropylene group (F) is such that at least ethylene oxide and/or propylene oxide are added to an active hydrogen compound; where the active hydrogen compound is preferably a dihydric alcohol or water ([0063]; [0068]). Thus, KITOU reads on the claimed second composition that includes at least one of water or alcohol. 
Furthermore, KITOU discloses the resin composition for a modeling material (i.e., first composition) containing an ethylenic unsaturated monomer ([0034]) and the resin composition for a supporting material (i.e., second composition) containing a ethylenic unsaturated monomer ([0063]); therefore, KITOU reads on the claimed the first composition and the second composition further include an ethylenically unsaturated monomer. Additionally, KITOU discloses the claimed a cured product of the second composition has water disintegratability ([0027]; [0092]-[0093]). 
KITOU discloses the resin composition for a modeling material (i.e., first composition) have a surface tension (i.e., ST1) of 33.0 mN/m or more ([0060]), and the resin composition for a supporting material (i.e., second composition) having a surface tension (i.e., ST2) of 24.0 to 33.0 mN/m ([0031]; [0080]). Though, KITOU fails to explicitly disclose the claimed following formulas (1) and (3) are satisfied:

|ST1 - ST2| ≤ 2 ...... (1)
33.4 ≤ ST2 ≤ 40 ...... (3)
in which ST1 represents surface tension of the first composition and ST2 represents surface tension of the second composition, and the unit of the surface tension is mN/m.
However, UMBEAYASHI teaches actinic ray curable-type inkjet set for three-dimensional printing, a three-dimensional printing method and a three-dimensional printing system ([0002], [0033]). UMBEAYASHI further teaches the inkjet ink set for three-dimensional printing including an ink composition for a support material ([0022], [0023]), where the surface tension of the ink composition for a support material is preferably 20 to 40 nM/m and more preferably, 25 to 35 mN/m (i.e., ST2) ([0262]). UMBEAYASHI also teaches the surface tension of the white ink composition W and the like to be preferably 20 to 40 mN/m and more preferably 20 to 30 mN/m (i.e., ST1). ([0174])
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to incorporate a second composition having a surface composition satisfying formula (1) and formula (3) above taught by UMBEAYASHI into KITOU for the following reasons:
it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have a second composition having a surface composition satisfying formula (3) above for the purpose of suppressing the generation of bleeding at an interface between the layer composed of the first composition and the second composition resulting in an object being obtained with good dimensional accuracy, as recognized by KITOU ([0011]; [0060]) (see MPEP § 2144.05); and 
UMBEAYASHI recognizes doing so to be advantageous as surface tensions that fall within the ranges discussed above, and therefore satisfying formula (1) and formula (3), result in excellent jettability and moldability being obtained ([0174]). 
As to claim 2: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed following formula (2) being satisfied: 
31.4 ≤ ST1 ≤ 40 …… (2)
wherein in the formulas (1) and (3), the unit of the surface tension is mN/m (UMBEAYASHI – [0174], [0262]), for similar motivation discussed in the rejection of claim 1 above.
As to claim 4: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed herein at least one of the first composition and the second composition is an active energy ray curable composition ([0034], [0036], [0084], [0087], [0089]).
As to claim 5: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein as the water disintegratability, at least one of the following conditions A to C is satisfied, wherein the condition A indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water, and ultrasonic waves are applied to the cured product for 30 minutes at either 40°C or 60°C, a volume of a residual solid is less than 30 vol%, the condition B indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water and left to stand at 25°C for 1 hour, a volume of a residual solid is 90 vol% or less, and the condition C indicates that when a cured product of 20 mm in length x 20 mm in width x 5 mm in height obtained by being irradiated with active energy rays at 500 mJ/cm2 is placed in 20 mL of water and left to stand at 25°C for 1 hour, a resulting solid has a size of at least one side being 1 mm or less, or the resulting solid has completely dissolved ([0090]; [0092]; [0093]; [0098]). 
As to claim 6: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein a (meth)acrylic monomer or a (meth)acrylamide monomer that is included in the first compositions is also included in the second composition ([0017]; [0037]; [0038]; [0063]; [0065]).
As to claim 7: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein the (meth)acrylic monomer or the (meth)acrylamide monomer included in the first composition and in the second composition is represented by the following chemical formula:

    PNG
    media_image1.png
    150
    395
    media_image1.png
    Greyscale

in the chemical formulas, R1 is H, an alkyl group, a hydroxyalkyl group, or an ether group that has the number of carbon atoms of 1 or more to 6 or less, is linear, branched, or cyclic and includes a cyclic compound with R2, and R2 is H, an alkyl group, a hydroxyalkyl group, or an ether group that has the number of carbon atoms of 1 or more to 6 or less, is linear, branched, or cyclic and includes a cyclic compound with R1 ([0037]; [0038]; [0063]; [0065]). 
As to claim 8: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein the first composition and the second composition each include (meth)acryloyl morpholine ([0038]; [0065]).
As to claim 9: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein at least one of the first composition and the second composition includes a surfactant ([0055]). 
As to claim 10: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed method for manufacturing a three-dimensional model, the method comprising: ejecting a first composition including at least one of urethane acrylates or dimethylol- tricyclodecane diacrylate and a second composition including at least one of water or alcohol to form a liquid film having an interface between the first composition and the second composition; curing the liquid film to form a layer; and repeating the ejecting step and the curing step to laminate the layers, wherein the first composition and the second composition further include an ethylenically unsaturated monomer, a cured product of the second composition has water disintegratability, and the following formulas (1) and (3) are satisfied:
|ST1 - ST2| ≤ 2 ...... (1)
33.4 ≤ ST2 ≤ 40 ...... (3)
in which ST1 represents surface tension of the first composition and ST2 represents surface tension of the second composition, and the unit of the surface tension is mN/m (see the rejection of claim 1).
As to claim 13: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, further read on the claimed wherein the first composition includes a surfactant and the second composition does not include a surfactant ([0053], [0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art) in view of UMBEAYASHI (US 2018/0079923; where the prior filing date of 05/30/2016 qualifies this reference as prior art) and further in view of SUZUKI et al. (US 2013/0234370; of record). KITOU and UMBEAYASHI teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 3: KITOU and UMBEAYASHI remain as applied above. KITOU, modified by UMBEAYASHI, fails to explicitly disclose the claimed wherein the difference between a weight average hSP value of the first composition and a weight average hSP value of the second composition is 1.3 MPa0.5 or more.
However, SUZUKI teaches modeling material for forming photo-fabrication models in ink-jet three-dimensional printing (title; abstract). SUZUKI further teaches the modeling material containing a curable resin component with a weighted average of SP value of 9.0 to 10.3 ([0030]; [0031]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the weighted average of SP value of 9.0 to 10.3 (i.e., a weight average hsp being 1.3 or more) taught by SUZUKI into modified KITOU. SUZUKI recognizes doing so to be advantageous as it prevents the modeling material from being deformed due to swelling with water in the case where it is immersed in water or washed by water jet in order to remove the cured product of the supporting material ([0030]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KITOU et al. (US 2018/0258297; of record, where the prior filing date of 09/15/2016 qualifies this reference as prior art) in view of UMBEAYASHI (US 2018/0079923; where the prior filing date of 05/30/2016 qualifies this reference as prior art) and further in view of MATSUI et al. (US 2010/0228381; of record). KITOU and UMBEAYASHI teach the subject matter of claim 1 and claim 10 above under 35 USC 103. 
As to claim 11: KITOU and UMBEAYASHI remain as applied above. KITOU, modified thus far, discloses the claimed smoothing the ejected first composition and the ejected second composition by a roller ([0005]; [0084]); though, KITOU, modified by UMBEAYASHI, fails to explicitly disclose the claimed rotational speed of the roller being 50 mm/s or more and 400 mm/s or less. 
However, MATSUI teaches a three-dimensional modeling apparatus which includes a roller for leveling (i.e., smoothing) material used to form a three-dimensional object (abstract; FIG. 9 – S104). MATSUI further teaches the rotational speed of the leveling roller being controlled by the rotation motor controller which controls the drive of the rotation motor ([0097]); where the rotation of the leveling roller, and therefore the rotational speed, can be used to improve an effect of uniformly leveling the material used for forming a three dimensional object (i.e., the rotational speed of the leveling roller is a result effective variable) ([0116]).
KITOU, modified by UMBEAYASHI and MATSUI, fails to explicitly disclose the claimed ranges of rotational speed of the roller being 50 mm/s or more and 400 mm/s or less. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotational speed of the leveling roller being controlled taught by MATSUI, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to have a rotational speed of the roller being 50 mm/s or more and 400 mm/s or less in order to improve an effect of uniformly leveling the material used for forming a three-dimensional object, as recognized by MATSUI. 

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-11 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments made to the claim (see UMBEAYASHI US 2018/0079923 as applied in the rejections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/ Examiner, Art Unit 1743                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743